BRUCE R. THOMPSON, District Judge,
dissenting.
I respectfully dissent. First, I believe the original action was arguably not within the jurisdiction of the district court inasmuch as the basic claim for relief was predicated on an alleged violation of the international constitution and by-laws. Stelling v. Int. Broth, of Elec. Workers, 587 F.2d 1379 (9th Cir. 1978), cert. denied, 442 U.S. 944, 99 S.Ct. 2890, 6Í L.Ed.2d 315 (1979).
Second, I resent the manipulation of the judicial process by the international union (IATSE) and the employer (AMPTP). The original action was brought by Local 695 against IATSE and AMPTP for declaratory relief. IATSE imposed a trusteeship on Local 695 and took over control of the action. Members of Local 695 brought suit to dissolve the trusteeship and to regain control of their union and their lawsuit. Meanwhile, the principal action under control of the trustee was settled, and as soon as this was accomplished, in the companion action IATSE agreed to dissolve the trusteeship on May 5, 1977 and to return control of the Local Union to its members. The final judgment approving the settlement agreement was entered on May 4, 1977. Thus it is purest sophistry to emphasize that the judgment is “the product of voluntary negotiations conducted by the three parties.” (Footnote 4). The foregoing discussion is background for my third, and compelling point, and does not relate to any particular assignment of error.
Third, it was an abuse of discretion for the trial judge to impose sanctions against Osburn and Local Union 695 to compel, at the behest of . the employer, the performance of a vain and useless act. Judicial contempt power is awesome. It should be employed cautiously and dispassionately, particularly in civil actions and should never be employed “where it is not necessary or proper.” Gompers v. Bucks Stove & Range Co., 221 U.S. 418, 451, 31 S.Ct. 492, 502, 55 L.Ed. 797 (1911). See also: United States v. United Mine Workers, 330 U.S. 258, 304, 67 S.Ct. 677, 91 L.Ed. 884 (1947).*
If this were a citation for criminal contempt, different considerations would be applicable. In the context of this record, *270however, with an agreement that was self-executing conceived and negotiated by a trustee, the validity of whose presence was the subject of litigation, an agreement which was approved by the court and decreed to be in effect irrespective of its execution by anyone, an agreement with the substantive terms of which the Local Union has fully complied, an agreement and decree, which, if violated in the respects alleged, was an illusory violation which, concededly caused no harm to anyone and invoked sanctions which benefited no one, this was purely a wrist-slapping and face-saving procedure which did not warrant the attention of a federal judge. Cf. Latrobe Steel Co. v. United Steelworkers, 545 F.2d 1336 (3d Cir. 1976).

 “But where the purpose is to make the defendant comply, the court’s discretion is otherwise exercised. It must then consider the character and magnitude of the harm threatened by continued contumacy, and the probable effectiveness of any suggested sanction in bringing about the result desired.”